The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figures 2A-2C in the reply filed on 04/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “etching method of a copper-molybdenum film comprising: step S 10 of forming a copper-molybdenum film; step S20 of forming a photoresist in a predetermined pattern on the copper-molybdenum film; step S30 of etching a copper film of the copper-molybdenum film with an acidic first etching solution; step S40 of etching a molybdenum film of the copper-molybdenum film with a neutral or basic second etching solution, to form the copper-molybdenum film in the predetermined pattern”, as recited in claims 1 and 11, is unclear because the phrase “copper-molybdenum film” means one layer which comprises copper and molybdenum and thus being a copper-molybdenum alloy.  However, the disclosure and the drawings describe two separate layers and not one layer of a copper-molybdenum alloy, as required by the claims.
The claimed limitation of first/second etching solution, as recited in various dependent claims, is unclear as to the structural relation between said first/second etching solution and the claimed etching method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chakuno et al. (WO2015075765).
Regarding claims 1 and 11, Chakuno et al. teach in figure 1(a) and related text an etching method of a copper-molybdenum film comprising: 
step S 10 of sequentially forming a molybdenum film 3 and a copper film 2 on the substrate to form a copper-molybdenum film; 
step S20 of forming a photoresist 4 in a predetermined pattern on the copper-molybdenum film; 
step S30 of etching a copper film of the copper-molybdenum film with an acidic first etching solution (see at least the passage “Etching solution for multilayer film containing hydrogen peroxide, inorganic acid, acidic organic acid, neutral organic acid”);
step S40 of etching a molybdenum film of the copper-molybdenum film with a neutral or basic second etching solution (see at least the passage “Etching solution for multilayer film containing hydrogen peroxide, inorganic acid, acidic organic acid, neutral organic acid”) to form the copper-molybdenum film in the predetermined pattern (see at least the passage “The present invention relates to a multilayer film etching solution, an etching concentrated solution, and an etching method used when etching a multilayer film of a copper layer and a molybdenum layer”).

Chakuno et al. do not explicitly state using steps S10 to S40.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use steps S10 to S40 in the device of Chakuno et al., in order to obtain the required copper-molybdenum film.

Regarding claims 2, 12, 3 and 13, Chakuno et al. teach in figure 1(a) and related text that the PH value of the first etching solution ranges from 0 to 5 and from 1 to 2 (“The etching solution according to the present invention is preferably used in the range of pH 2 to 5”).

Regarding claims 4 and 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a pH value of the second etching solution to range from 6 to 9 in prior art’s device in order to obtain adequate etching of the molybdenum film.

Regarding claims 5 and 15, Chakuno et al. teach in figure 1(a) and related text that the first etching solution includes one or more of an inorganic acid and an organic acid, and further includes a chelating agent, an inhibitor, and deionized water (“The hydrogen peroxide decomposition inhibitor is 0.05% by mass to 0.20% by mass with respect to the total amount of the etching solution”).

Regarding claims 6 and 16, Chakuno et al. teach in figure 1(a) and related text that the organic acid is one or more combinations of acetic acid, glycolic acid, 2-hydroxypropane-1,2,3-tricarboxylic acid, benzoic acid, oxalic acid, succinic acid, 2,3-dihydroxysuccinic acid, 2-hydroxysuccinic acid, 2-hydroxypropionic acid, and phthalic acid; and the inorganic acid is one or more combinations of hydrogen peroxide, nitric acid, sulfuric acid, hydrochloric acid, phosphoric acid, hypochlorous acid, and permanganic acid.

Regarding claims 7 and 17, Chakuno et al. teach in figure 1(a) and related text that the second etching liquid includes an inorganic salt, a chelating agent, an inhibitor, and deionized water.

Regarding claims 8 and 18, Chakuno et al. teach in figure 1(a) and related text that the inorganic salt is one or more combinations of sodium chloride, magnesium chloride, potassium chloride, sodium sulfate, magnesium sulfate, potassium sulfate, sodium nitrate, magnesium nitrate, potassium nitrate, sodium acetate, magnesium acetate and potassium acetate.

Regarding claims 9 and 19, Chakuno et al. teach in figure 1(a) and related text that the chelating agent (“As the chelating agent, an aluminocarboxylic acid-based chelating agent such as ethylenediaminetetraacetic acid (EDTA), hydroxyethyliminodiacetic acid (HIDA), ethylenediamine-N, N′-disuccinic acid (EDDS) is preferably used”)
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a chelating agent being one or more combinations of sodium stannate, sodium pyrophosphate, 8-hydroxyquinoline, and chitosan; and the inhibitor is one or more combinations of 6-nitrobenzimidazole, 2-aminothiazole, 2-amino-5-nitrothiazole, 5-aminotetrazole, 3-amino-1,2,4-triazole, benzotriazole, benzotriazole, sodium triazole, and mercaptobenzotriazole in prior art’s device in order to obtain adequate etching of the films.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use said copper-molybdenum film in an array substrate in order to increase the applicability of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
5/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800